Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 13, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152753                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  STAR TICKETS,                                                                                            Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 152753
  v                                                                COA: 322371
                                                                   Oakland CC: 2014-138263-CB
  CHUMASH CASINO RESORT,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 13, 2016
                                                                              Clerk